                                                                    CLERK'SAOTFF
                                                                               R*
                                                                                I
                                                                                cEUO'
                                                                                    S
                                                                                    KE
                                                                                     'DISAT.OURT
                                                                                          ,
                                                                                  FILED

                  IN THE UNITED STATESDISTRICT COURT                       JAN 2 8 2215
                 FO R TH E W ESTE RN D IST RICT O F W R GIN G            Juulc ououa ,cuEM
                               DANVILLE DIW SION                        BY:(qDh               w
                                                                                              x?h
U N ITED STATE S O F AM EM CA
                                                    Case N o.4:18cr36
V.


STEW E JERM AINE JOHNSONyJR.,
                                                    By: M ichaelF.U rbansld
      D efendant.                                   ClziefUnited StatesDistrictJudge

                                        O RD ER

      On December7,2018,defendantStevielermainelohnson,lr.appearedwith counsel
before the coutt The courtpersonally addressed defendantand aclm onished lnim putsuant

toRule11(b)(1)(A)-(O)oftheFederalRulesofCtiminalProcedure.Thecourtexplainedto
defendantthatthesentencing rangeundertheSentencing Guidelines,which are advisory,

notm andatory,would notbedete= ined un1 a presentencereportiswritten and a

sentencing henting held,thatthe courthad the authority to im pose asentence m ore orless

severe than called forin theguidelines,and thatthe sentence defendantreceivesm ay be

differentthan any estim ategiven by llisattorney.Thecouttadvised defendantthatifthe

courtdoesnotacceptarecom m endaéon setforth in the plea agreem ent,defendantwillstill

be bound by hisplea and willhave no dghtto withdzaw it.The courtalso aclm onished

defendantthatobecause the Infotm adon allegesthatdefendantw asitw olved in am urdet,

specialsentencing factorsapply thatincreasetherangeofpunishm entup to a m axim lzm of

lifeim prisonm ent.D efendantstated thatheunderstood the coM 'saclm onishm ents,had

gone ovetthe Inform aéon with counsel,and undezstood thatthem aximlzm possiblepenalty

had been enhanced.The attorney forthegovetnm entstated theessendalterm softheplea


 Case 4:18-cr-00036-MFU Document 12 Filed 01/28/19 Page 1 of 4 Pageid#: 33
agreem ent,wlùch hasbeen ftled with the court,and defendantand hiscounselagreed that

thosein factwerethe term softheagteem ent.D efendantfutthetstated thathehad tead the

pleaagteem ent,reviewed itwit.h hiscounsel,and understood it.Accordingly,thecourtSnds

thatdefendantundetstandsthe charge to which hepleaded guilty and thathispleawas

knowinglymade.Fed.R.CHm.P.11q$(1).
      The courtalso addtessed defendantpersonally asto lniscom petency to plead and the

voluntsrinessofhisplea,speciûcally whethetitresulted from force,thteats,orpromises.

Fed.R.Ctim.P.11q$(2).Basedonthisdiscussion,thecouttfounddefendanttobe
sufhciently com petentto enteraplea,thathedesired to plead gailty,and thatllispleaw as

voluntarp

      Thecouttaddressed defendantpersonally tegarding lliswaiverofhisrightto an

indictnent.Thecourtaclm orlished defendantthathe had therightto require the

goveznmentpresentanindic% enttoagrandjuc.Defendantacknowledgedthathe
understood these rights,had discussed them with hisattorney,and had executed aw aiverto

llisrightto an indictm ent.

       Thegovernm entpresented a statem entoffacts,which hasbeen flled with the courq

regarding the offense to which defendantpleaded guilty.D efendantte'stz ed thatthe

statem entoffactswasread to him and thathe discussed itwith hisattorney.D efendant

agreed thatthe statem entoffactswasaccuzateand did notcontestit,and lliscounselalso

did notchallengethe statem entoffacts.The factscontained in thewritten statem entoffacts

are asfollow s:




                                            2
 Case 4:18-cr-00036-MFU Document 12 Filed 01/28/19 Page 2 of 4 Pageid#: 34
       Atallrelevanttim es,defendantw asam em berofthe ctim inalorganizadon Rollin 60s

Cdps,a streetgapg.Since atleastsom etim ein orabout2015,theRollin 60shave been acdve

in the W estern D istrictofVirginiaand have engaged in crim inalacdvity,inclufling butnot

limitedtomurderandattemptedmuzder,assaultresultinginbodilyitjuty,assaultwitha
dangerousweapon,robbery,obstrucionofjustice,cltnlgdistzibuéonandttafficking,and
conspitacy to com m itthosecrim es.TheRollin 60sconsdttztesan ffenterptise''asdeo ed by

18U.S.C.j1961/),thatis,agroup ofindividualsassociated-in-fact.Thisentemrisehas
engaged in,and itsacdvideshave affected,interstateand foreign com m erce.D efendantwas

itw olved in m urdersand aaem pted m utdezscom m itted by the entem rise,aswellasJlnlg

trafhcking com m itted by the entem dse.From som e datein 2015,in theW estern D istrictof

Virginia and elsewhere,defendantdid knowingly and intendonally conspireand agreewith

otherm em bersorassociatesoftheRollin 60sto conductand pardcipate:1,ditectly and

indirectly,theaffairsoftheRollin 60sthtough apattern ofracketeering acdvity.18U.S.C.jj
1961(1)& (5).Theracketeedngactsperformedbydefendantincludebutarenotlimitedto:
(1)ameeting on oraboutAugust19,2016between theMillaBloodsand Rollin 60sCrips
discussingw hetherthegangsshould w ork togetherand gang m em bers'authorityto shootto

ldl1membersofadvalgang;(2)themurderofChdstophetM otleyandattemptedmurderof
JusdonW ilson onAugust20,2016;and(3)pardcipadoninaconspiracytodistdbute
conttolled substances.

       Thecourtfindsthatthese factsprovide asufûcientbasisfordefendant'sguilty plea

tothechargeofracketeeringconspitacy.Fed.R.CHm.P.11q$(3).



                                             3
 Case 4:18-cr-00036-MFU Document 12 Filed 01/28/19 Page 3 of 4 Pageid#: 35
      D efendantpleaded guilty to theoffense ofracketeedng conspiracy,in violadon of18

U.S.C.jj1962(d)and1963,aschargedinCountOneofthelnformation.ECF No.1.
      The courtûndsthe following:

      1.D efendantentered a pleaofguilty afterconsuldng with an attotney and execuO g

      oraland written waivers;

      2.D efendant6llly understandsthe nature ofthe chatgesand relevantpenaldes;

      3.D efendantfully undezstandsthe term softhepleaagreem ent;

      4.D efendantf'tzlly undezstandslaisconsdtudonaland stattztoryrightsand wishesto

      waivethoserights;

      5.D efendant'sguilty pleawasfreely and voltmtltily tendered;

      6.D efendantissuffkiently com petentto enteragtul
                                                      'typlea;and

      7.A n adequate facm albasisexiststo suppol'tthisplea.

      Thecourttook theplea underadvisem entand gave defendant30 dayswithin which

to rettacthispleaofguilty.D efendanthasnotdoneso.D efendant'splea ofgtul
                                                                       'tyand the

pleaagteementazetherefozeACCEPTED.DefendantisadjudgedGUILTY onCount
O ne ofthe Inform adon.The Cletk ofCourthereby isditected to send a certihed copy of

thisOrdetto allcounselofrecord.

      Itisso O R DE RED .


                                      snteted, o(/oxptpz t)
                                    /w/* -'  ,
                                             rim,
                                                '-4/.                         '
                                        M ichaelF.Uzb sld
                                        Utnited States istdctludge

                                           4
 Case 4:18-cr-00036-MFU Document 12 Filed 01/28/19 Page 4 of 4 Pageid#: 36
